DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 10-20 are pending
Claims 5-9 are previously withdrawn from consideration
Claims 2-4, 10-11, 13-14 and 17-20 are currently amended
Claims 1-4 and 10-20 are rejected

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stouffer et al. (US 2010/0243572 A1) (hereinafter “Stouffer”) in view of Back (US 2014/0178491 A1).

Regarding Claim 1:
Stouffer teaches a water composition adapted to be received and sealed in a container (see paragraph 1 – “…relates to liquid filtration systems and filter matrixes and media, wherein the filter media contains, for example, plasma-treated polymeric binders.”) (see paragraph 11), comprising:
water that is utilizable by living organisms (see paragraph 1 – “…relates to liquid filtration systems and filter matrixes and media, wherein the filter media contains, for example, plasma-treated polymeric binders.”) (see paragraph 11), 
silicic acid present in said water composition in an amount of not greater than a saturation concentration of said silicic acid (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the polymeric binder particles are present in an amount in the range of 5 to 30% by weight of the media…”), and 
hydrogen gas dissolved in said water (see paragraphs 18, 19, 33 and 35).
Stouffer does not explicitly teach wherein said water composition has an oxidation reduction potential (ORP) lower than -400 mV.
Back further teaches wherein said water composition has an oxidation reduction potential (ORP) lower than -400 mV (see Back paragraph 14 – “…water has an oxidation reduction potential of -729 mV to -94 mV…”).
Stouffer and Back are analogous inventions in the art of teaching a water composition system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water composition of Stouffer to include a water composition with an oxidation reduction potential between -729 mV to -94 mV, as taught by Back, to further enhance the water property (see Back paragraph 14 – “…water has an oxidation reduction potential of -729 mV to -94 mV…”).

Regarding Claim 2:
The combination of Stouffer in view of Back teaches the water composition of claim 1, wherein said silicic acid is present in said water composition in an amount not lower than 11 mg/mL (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the polymeric binder particles are present in an amount in the range of 5 to 30% by weight of the media…”).
Back further teaches wherein said water composition has an oxidation reduction potential (ORP) lower than -400 mV (see Back paragraph 14 – “…water has an oxidation reduction potential of -729 mV to -94 mV…”).
Stouffer and Back are analogous inventions in the art of teaching a water composition system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water composition of Stouffer to include a water composition with an oxidation reduction potential between -729 mV to -94 mV, as taught by Back, to further enhance the water property (see Back paragraph 14 – “…water has an oxidation reduction potential of -729 mV to -94 mV…”).

Regarding Claim 3:
The combination of Stouffer in view of Back teaches a filter for producing a water composition of claim 1, comprising a carrier (activated carbon) and a silicon material supported on said carrier, said silicon material being configured to react with to-be-treated water and present in an amount not lower than 10% based on the weight of said filter (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the adsorptive media comprises activated carbon…”).


Regarding Claim 4:
The combination of Stouffer in view of Back teaches the filter of claim 3, wherein said silicon material is selected from the group consisting of nano silicon, micro silicon and the combination thereof (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the adsorptive media comprises activated carbon…”) (see paragraphs 29-31 regarding microns).

Regarding Claim 10:
The combination of Stouffer in view of Back teaches a filter assembly comprising:
a housing defining a receiving space and including an inlet and an outlet, said inlet and said outlet being fluidly communicated with said receiving space (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”); and
a filter of claim 3, which is received in said receiving space of said housing (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 11:
The combination of Stouffer in view of Back teaches the filter assembly of claim 10, wherein said carrier of said filter is further selected from the group consisting of activated carbon, hollow fiber membrane (HEM) , bamboo charcoal, porphyritic andesite, quartz sand, fiber, ceramics and combinations thereof, said silicon material being supported on said carrier (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 12:
The combination of Stouffer in view of Back teaches the filter assembly of claim 11, wherein said carrier is a combination of said activated carbon and said hollow fiber membrane, said activated carbon being disposed proximate to said inlet, and said hollow fiber membrane being disposed proximate to said outlet (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 13:
The combination of Stouffer in view of Back teaches the filter assembly of claim 12, wherein one of said activated carbon and said hollow fiber membrane is disposed to surround the other of said activated carbon and said hollow fiber membrane (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 14:
The combination of Stouffer in view of Back teaches a water purification system, comprising at least one filter assembly of claim 10 as a first filter assembly (see paragraph 1 – “…relates to liquid filtration systems and filter matrixes and media, wherein the filter media contains, for example, plasma-treated polymeric binders.”) (see paragraph 11) (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).


Regarding Claim 15:
The combination of Stouffer in view of Back teaches the water purification system of claim 14.
Although the combination discloses a single filtration system comprising a filter matrix, a housing, a fluid inlet, and a fluid outlet, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Stouffer, as modified by Back, to include multiple filtration systems with corresponding filter matrixes, a housing, a fluid inlet and a fluid outlet, wherein the multiple filtration systems can be in fluid communication via a pipe/tube/conduit (see MPEP 2144.04 VI B. Duplication of Parts) (see Stouffer paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 16:
The combination of Stouffer in view of Back teaches the water purification system of claim 15, wherein said porous material of said at least one second filter assembly is selected from the group consisting of activated carbon, hollow fiber membrane and the combination thereof (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 17:
The combination of Stouffer in view of Back teaches the water purification system of claim 15.
Although the combination discloses a single filtration system comprising a filter matrix, a housing, a fluid inlet, and a fluid outlet, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system of Stouffer, as modified by Back, to include multiple filtration systems with corresponding filter matrixes, a housing, a fluid inlet and a fluid outlet, wherein the multiple filtration systems can be in fluid communication via a pipe/tube/conduit (see MPEP 2144.04 VI B. Duplication of Parts) (see Stouffer paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 18:
The combination of Stouffer in view of Back teaches the water purification system of claim 15, further comprising a discharge unit disposed downstream of said first filter assembly and operationally connected to said pipeline unit to discharge a liquid, a gas or the combination thereof from said pipeline unit (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”) (see paragraph 20 – “…includes a filter housing for a filter element and an outlet to pass treated fluid away from the filter housing in an appropriate manner.”).

Regarding Claim 19:
The combination of Stouffer in view of Back teaches the water purification system of claim 14, further comprising a degassing unit disposed upstream of said first filter assembly to remove gas from a to-be-treated water (see paragraph 18 – “…providing the polymeric binder particles in a chamber; pulling vacuum on the chamber; subjecting the particles to a gas…to form a mixture and drying the mixture.”).

Regarding Claim 20:
The combination of Stouffer in view of Back teaches the water purification system of claim 14, further comprising two measuring units respectively disposed upstream and downstream of said first filter assembly to respectively determine total dissolved solids of a to-be-treated water and a water composition produced by said water purification system (see Examples 1-14 and Tables further illustrating numerical data values received via measuring devices) (see paragraph 1 – “…relates to liquid filtration systems and filter matrixes and media, wherein the filter media contains, for example, plasma-treated polymeric binders.”) (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the polymeric binder particles are present in an amount in the range of 5 to 30% by weight of the media…”) (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).


Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive.
The previous claim objections regarding claims 10-11, 14, 17 and 20 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections regarding claims 2-4 and 10-20 have been considered and are now withdrawn as a result of the current claim amendments.
Applicant argues on pages 6-8 of the Remarks section filed on 05/06/2022 “Claim 1 is at least directed to a water composition that contains silicic acid and hydrogen gas, and that has an oxidation reduction potential (ORP) lower than -400 mV…the water composition is prepared by…reacting with water and a carrier…Neither Stouffer nor Back, taken alone or in combination, teaches or suggests the features of claim 1...”
Examiner respectfully disagrees.
Examiner points out that claim 1 is a composition and has nothing to do with how the composition is prepared or formed (method/process steps) by reacting specific elements/compounds/carriers.  Claim 1 merely includes water, silicic acid, hydrogen gas and has an ORP lower than -400 mV, which is all disclosed by the combination of Stouffer in view of Back.  In other words, Stouffer does not explicitly teach wherein said water composition has an oxidation reduction potential (ORP) lower than -400 mV; however, this deficiency is fulfilled by Back.  Examiner reminds Applicant to view the rejection as a combination of references, and not individually or separately.
Back is merely used to teach a water composition having an oxidation reduction potential (ORP) lower than -400 mV (see Back paragraph 14 – “…water has an oxidation reduction potential of -729 mV to -94 mV…”).
As a result, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water composition of Stouffer to include a water composition with an oxidation reduction potential between -729 mV to -94 mV, as taught by Back, to further enhance the water property (see Back paragraph 14 – “…water has an oxidation reduction potential of -729 mV to -94 mV…”).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773